DETAILED ACTION
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ruggiero (US Pat. No. 10,610,794) in view of Wang (US Pat. No. 4,651,360) and further in view of Huang (US Pub. No. 2018/0280814). 
With respect to claim 1, Ruggiero teaches a portable water spraying device, comprising: a water conduit 20, defining an inflatable volume 22 for receiving water (column 2, lines 35-40), and comprising a water inlet fitting 40 and a plurality of spray heads 30, and the water inlet fitting 40 and the plurality of spray heads 30 connecting to the inflatable volume 22 (Fig. 1; column 2)
Ruggiero does not expressly teach a strut member as claimed. However, Wang, directed to the analogous art of portable inflatable water leisure devices, teaches the following to be known in the art: a strut 19, adjacent to an inflatable hollow wall portion 12/16, extending along an extension of the inflatable hollow wall portion 12/16 (column 3; Fig. 1-2, 4-5). At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to add this strut portion to Ruggiero. As Wang notes, the strut 19 is used to provide “a reinforcing ring-shaped” structure that supports the interior portion that abuts its interior surface (column 3; Fig. 1-2, 4-5). Since Ruggiero teaches playing within the interior portion of the water conduit diameter, there is potential for users to slide into or inadvertently cause the conduit to move. This can present dangerous events for the use and frustrate the normal use of the spray device. The reinforcing ring of Wang will expectantly mitigate these potential harms. The proposed modification is considered to have a reasonable expectation of success since the strut of Wang is similarly shaped to the water conduit of Ruggiero. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP 2114, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  If a prior art structure is capable of performing the intended use as recited, then it meets the claim. See MPEP 2114. Here, the addition of the strut of Wang to the spraying device of Ruggiero is considered to provide a structure wherein the strut member 19 is capable of keeping the water conduit stable when the water is pressured into the inflatable volume 22 from the water inlet 40 and is sprayed out form the plurality of spray heads 30 (Wang – column 3 - “a reinforcing ring-shaped”). See also Fig. 4 and column 3 of Wang teaching the reinforcing ring shaped strut member 19 being directly connected via heat seal at the perimeter. The integral/abutting nature of the reinforcing ring shaped strut and water conduit will provide stabilization.  
Lastly, Ruggiero, as stated above, discloses a water inlet fitting 40 as opposed to a valve. However, such features as utilizing a water inlet valve for a portable water spraying device is known in the art as evidenced by analogous art reference Huang (paragraphs [0058], [0081]). At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to incorporate an inlet valve for the expected purpose of regulating the inflow of water into the water conduit chamber. Such modification will have minimal effect on Ruggiero and is therefore considered to have a reasonable expectation of success. 
With respect to claims 2-4, Ruggiero teaches wherein the water conduit 20 is a ring (Fig. 1); wherein a cross-section of the water conduit 20 is substantially semicircular when the water conduit is filled with water (Fig.’s 2, 5, 6-8; column 3, lines 27-30); wherein the plurality of spay heads 30 is arrayed at a top portion of the water conduit 20, and is spaced along a circular extension of water conduit (Fig. 1; column 2, lines 41-50).  
With respect to claims 5-6, secondary reference Wang, cited above for the strut member 19, teaches wherein the strut member comprises an air conduit (“inflatable”), and the air conduit is inflatable (Fig. 4; column 3, lines 3-14); wherein the air conduit is a ring (“ring-shaped” – column 3 line 3) around an outer side of the inflatable hollow wall portion 12/16, and a bottom of the inflatable hollow wall portion 12/16 and a bottom of the air conduit are located at a same plane (Fig. 2). The motivation to combine is the same as stated above. The combination therefore teaches wherein a bottom of the water conduit (Ruggiero) and a bottom of the air conduit (Wang) are located at a same plane. 
With respect to claim 7, Wang’s cross-section of the air conduit is substantially circular as opposed to semicircular when the air conduit is filling with air.  However, Ruggiero expressly teaches this shape to be known in the art (Fig.’s 2, 5, 6-8; column 3, lines 27-30). One ordinary skill in the art would have found it obvious to substitute the circular cross section of the air conduit with a semi-circular cross section as taught by Ruggiero. Expectantly, such modification will increase surface friction due to the increased surface area touching the ground, and it will lower the CG of the strut. These will add to the stabilizing affect of the strut and has a reasonable expectation of success. 

Allowable Subject Matter
3.	Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D DENNIS/             Primary Examiner, Art Unit 3711